 In the Matter of JOSEPH DYSON & SONS, INC.andINTERNATIONALUNION, UNITED AUTOMOBILE, AIRCRAFT & AGRICULTURAL IMPLE-MENT WORKERS OF AMERICA, CIOCases Nos. 8-R-174.1 and 8-C-1788.-Decided February 7, 1947Messrs. George F. HayesandThomas E. Shroyer,for the Board.Mr. J. W. Havigwrst,of Cleveland, Ohio, for the respondent.Messrs. Charles Rigby, C. E. Bell,andStanley J. Kwait,of :Cleve-land, Ohio, for the CIO.Mr. Eugene B. Schwartz,of Cleveland, Ohio, for the Independent.Mr. Seymour J. Spelman,of counsel to the Board.DECISIONANDORDEROn January 17, .1946, Trial Examiner Henry J. Kent issued hisIntermediate Report in the above-entitled proceeding, finding thatthe respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.The Trial Examiner also foundthat the respondent had not engaged in and was not engaging in cer-tain other unfair labor practices, as alleged in the complaint.Hefurther found that the respondent had interfered with the electionconducted by the Board among the respondent's employees for thepurpose of determining a collective bargaining representative, andrecommended that the election be set aside.Thereafter, the respond-ent and the CIO filed exceptions to the Intermediate Report andsupporting briefs.On July 16, 1946, upon the request of the Te-spondent and pursuant to notice, a hearing was held before the BoardinWashington, D. C., for the purpose of oral argument.The re-spondent was represented by counsel and participated in the hearing.Neither the CIO nor the Independent entered an appearance.Thereafter, on July 23, 1946, the Board, deeming it necessary toreceive further evidence in the record, issued and served upon theparties an order reopening the record and remanding the case forfurther hearing.Pursuant to this order and upon due notice, a fur-ther hearing was held on August 29, 1946, before Trial Examiner72 N. L.R. B., No. 82.445 446DECISIONSOF NATIONALLABOR RELATIONS BOARDHenry J. Kent.On October 23, 1946, Trial Examiner Kent issueda Supplemental Intermediate Report, a copy of which is attachedhereto, in which he made findings of fact with respect to certain issuesstated in the order directing the further hearing.None of the par-ties has filed exceptions to the Supplemental Intermediate Report.The Board has reviewed the rulings made by the Trial Examinerat both hearings and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report and Supplemental Intermediate Report, the re-spondent's and the CIO's exceptions and supporting briefs, and theentire record in the case, and hereby adopts the findings and con-clusions, but not the recommendations, of the Trial Examiner, withthe exceptions, additions, and qualifications noted below :1.The Trial Examiner found, as fully set forth in the copy ofthe Intermediate Report attached hereto, that by its conduct withrespect to the strike of January 3-11, 1946, the respondent violatedSection 8 (1) of the Act, inasmuch as the purpose and effect of therespondent's action in threatening and purporting to discharge em-ployee Joseph Bozic for initiating the strike were to restrain otheremployees from joining in concerted activities for their mutual aidand protection, and that the strike, prolonged by -this conduct of therespondent, became, from that point on, an unfair labor practicestrike.The Trial Examiner further found that, by its conduct withrespect to the strike of February 19-27, 1946, the respondent violatedSection 8 (3) of the Act in imposing the penalty lay-off on the 14strikers when they applied for reinstatement on February 27 and inrefusing to reinstate 7 of these strikers to their former jobs on March15, at the close of the penalty lay-off period. In reaching his con-clusion that the respondent had thus violated Section 8 (1) and (3),the Trial Examiner tacitly assumed that the striking employees wereentitled to the protection of the Act.The respondent contends, how-ever, that this assumption is unwarranted because both strikes werein violation of a no-strike pledge contained in an exclusive bargainingcontract between the respondent and the independent union of itsemployees, the Joseph Dyson Victory Club (hereinafter called theVictory Club) ; therefore, the respondent argues, under the principleof theScullin Steelcase,, the striking employees were not entitled tothe protection of the Act against reprisal for their strike action.This defense of the no-strike pledge was raised for the first time by therespondent in the brief filed in support of its exceptions to the Inter-mediate Report. It was not pleaded in the respondent's answer tothe allegations of the complaint, nor was it argued at the originalhearing before the Trial Examiner.Thus, the Trial Examiner was'Matter of Scullin Steel Company,65 N. L R B 1294 JOSEPH DYSON & SONS, INC.447not aware of the existence of the alleged no- strike pledge and conse-quently did not take it into account in his Intermediate Report. Forthese reasons, and also because the evidence relating to the natureand scope of the contract was ambiguous and incomplete, we orderedthe record reopened for the purpose of taking further evidence on theissuesraised by the respondent's defense.The evidence adduced at the further hearing, which we find to befully and accurately set forth by the Trial Examiner in his Supple-mental Intermediate Report, shows that during the time the employeeswere out on strike in January and February 1946, there was in effecta valid and operative contract between the respondent and the VictoryClub, and that this contract contained a no-strike clause and accordedto the Victory Club exclusive recognition for a collective bargainingunit which included the striking employees. In these circumstances,there being no showing that the respondent had breached the contractor that the strikes were caused by any unfair labor practices, we find,as we did in theScullin Steelcase, that the striking employees werenot protected by the Act against the respondent's reprisals for theirstrike action, and accordingly we shall order that the complaint bedismissed as to these allegations.In view of this holding, we do notreach, and hence do not pass upon, the Trial Examiner's unfair laborpractice findings and conclusions with respect to the respondent'sconduct just prior to and during the January and February strikes.2.The Trial Examiner found that the respondent did not violateSection 8 (3) by the 2-clay suspension which it imposed on employeeJohn Richardson on January 2, 1945, for his failure to report for workon December 30.The CIO has excepted to this finding, arguing thatthe suspension was discriminatory because (a) Richardson was un-aware of the unpublished plant rule of 2 days' suspension for each dayof unexcused absence, and (b) the respondent had knowledge of Rich-ardson's concerted activity in behalf of the CIO, because on Novem-ber 29 he had participated in the discussions with the respondent aris-ing out of the alleged reduction in piece rates.There is evidential sup-port for "(a)" but not for "(b)." It is true that Richardson, alongwith a number of other employees, was asked by the respondent toparticipate in a discussion on December 29 concerning the claimed re-duction in piece rates.But, so far as the record shows, the respondentrequested his participation not because of his position as a memberor officer of the CIO, but because he worked on employee Fred Sander'shammer crew which was the center of the controversy. It is also truethat the rule of 2 days' suspension for each day of unexcused absencewas not published at the time of Richardson's suspension, and itmay therefore be true that Richardson had no knowledge of the rule.But, while the respondent may be said to have been unfair in sus-731242-47-vol. 72-30 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDpending Richardson on the basis of an unpublished rule, the factsdo not warrant the inference that, in so doing, it was unlawfullymotivated.On the same day, shortly after he had been suspended, Richardsonasked for and was given his release.He was taken back to work onJanuary 29, 1945, pursuant to the recommendation of the War LaborBoard arbitrator, but he was not restored to his former job.However,the Trial Examiner has found, contrary to the contention of counselfor the Board, that this was not discriminatory.We concur in thisfinding.Thereafter, on February 9, 1945, Richardson was dischargedallegedly for absenteeism, under circumstances described in full inthe Intermediate Report.The Trial Examiner made no findingswith respect to this discharge, on the ground that it was not alleged inthe complaint.The CIO has excepted, asserting that no allegation asto this discharge was necessary, as the complaint already alleged thatthe respondent had discriminatorily discharged Richardson on Jan-uary 2, 1945, and had refused thereafter to reinstate him to his formeror a substantially equivalent position.We find no merit in the CIO'sposition, for the discharge on January 2 and the discharge on Febru-ary 19 were separate and unconnected events.However, although thedischarge on February 19 was not alleged in the complaint, it wasfully litigated at the hearing and we may therefore make findings withrespect to it.The facts regarding this discharge, fully set forth inthe Intermediate Report, are, in summary, these : Richardson was ab-sent from work on February 15, 16, and 17, the 3 working days justprior to the February 19 strike.On the first day of his absence, hiswife called the plant and notified the respondent that he was ill andunable to work.However, when he reported back for work on themorning of the 19th, he gave as an excuse for his absence that he hadbeen unable to work because of the illness of his wife.Thereuponthe respondent discharged him.The evidence shows that the respond-ent posted certain written rules in the plant on February 12, 1945,and, at that time, handed copies of these rules to all the employees.The rules, in effect, provided : that, in order for an absence to beregarded as excused, an employee is required to notify the respondentat 9 a. in. of the first day of such absence and give a satisfactory reasonfor his failure to report to work; that an employee will be laid off 2days for each day's absence from work without sufficient cause ; andthat absence from work for 3 consecutive days without sufficientcause shall be grounds for discharge.The respondent asserts that itposted these rules on February 12 because it had been criticized in theWar Labor Board arbitration hearing, mentioned above, for its previ-ous failure effectively to publicize such rules in the plant.On thesefacts,we are unable to perceive any basis for finding that, in dis- JOSEPH DYSON & SONS, INC.449charging Richardson, the respondent was unlawfully motivated.cordingly, we find no merit in the CIO's exception.Ac-3.The Objections to the Election.The Trial Examiner found thatthe respondent interfered with the employees' freedom of choice inthe election by the following three items of conduct (described in fullin the Intermediate Report, attached hereto) : (1) the penalty lay-offof the 14 strikers on February 27; (2) the distribution of the backovertime pay' awards just prior to the election; and (3) the evictionfrom the plant of employees Konopka and Dobrich on March 12, 1day before the election.As to item $k1.Since we have found above that, under theScullinSteelrule, the respondent did not violate the Act in penalizing theemployees who went on strike in violation of their no-strike pledge,we likewise find that, by this conduct, it did not unlawfully interferewith the employees' freedom of choice in the election.As to item #?.We do not agree with the finding of the TrialExaminer that the respondent interfered with the election by dis-tributing the checks covering back overtime pay awards just prior tothe election.The Wages and Hours Division of the United StatesDepartment of Labor had ordered the respondent to make these pay-ments and had imposed a deadline for their distribution.At the timethat the respondent made the distribution, this deadline was at hand.The Trial Examiner found that the interference with the electionlay in the special efforts which the respondent made in distributing theawards to the CIO adherents who were not at work at this time be-,cause of the penalty lay-off which the respondent had imposed onthem.The Examiner suggests that such special efforts were un-necessary, as the respondent had reasonable grounds for believing thatit could reach all or most of these employees when they came to theplant on the night of March 13 to vote in the Board election.How-ever, as the respondent quite validly urges in its brief, it certainlywould have been no less an interference to have distributed the checks.at that moment. Inasmuch as the respondent was under an obligationto distribute the checks at this time in order to comply with the orderof the Wages and Hours Division, and in the absence of any showingof an attempt or design on the respondent's part to use this distribu-tion to influence the vote of the employees, we find that there was nointerference with the freedom of the election.As to item #3.There remains for consideration the eviction fromthe plant of employees Konopka and Dobrich on March 12, the daybefore the election.However, we find it unnecessary to consider this-issue on its merits, for the reason that nearly 2 years have elapsedsince the election was conducted. In these circumstances, little pur-pose would be served in setting aside the election, for, so far as the 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecord shows, there now exists no bar to the early filing of a new peti-tion.We shall therefore order that the petition be dismissed.2ORDERUpon the basis of the foregoing fi ndings of fact and the entire recordin the case, and pursuant to Sections 9 (c) and 10 (c) of the NationalLabor Relations Act, and Sections 203.55 fend 203.56, of NationalLabor Relations Board Rules and Regulations, Series 4, -IT IS HEREBY ORDERED that the complaint against the respondent,Joseph Dyson and Sons, Inc., Cleveland, Ohio, be, and it hereby is,dismissed; andIT IS HEREBY FURTHER ORDERED that the petition for investigationand certification of representatives of employees of Joseph Dyson &Sons, Inc., Cleveland, Ohio, filed by International Union, UnitedAutomobile, Aircraft & Agricultural Implement Workers of America,CIO, in Case No. 8-R-1741, be, and it hereby is, dismissed.INTERMEDIATE REPORTGeorge F. Hayes, Esq,for the BoardJ.W. Havighurst, Esq,of Cleveland, Ohio, for the respondentMessrs. Charles RigbyandC. E Bell,of Cleveland, Ohio, for the CIO.Eugene B. Schwartz, Esq,of Cleveland, Ohio, for the Independent.STATEMENT OF THE CASEUpon an amended charge duly filed on July 7, 1945, by International Union,United Automobile, Aiicraft & Agricultural Implement Workers of America,affiliated with the Congress of Industrial Organizations, herein called the CIO,the National Labor Relations Board, herein called the Board, by its RegionalDirector for the Eighth Region (Cleveland, Ohio), issued its complaint on July28,1945, against Joseph Dyson & Sons, Inc , herein called the respondent,alleging that the respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (1) and (3) andSection 2 (6) and (7) of the National Labor Relations Act. 49 Stat. 449; hereincalled the Act.Copies of the complaint and the amended charge. accompanied bynotice of the consolidated hearing were duly served upon the respondent, theCIO, and the Joseph Dyson Victory Club, an unaffiliated labor organization,herein called the Independent'With respect to the alleged unfair labor practices, the complaint in substancealleges that the respondent: (1) from on or about December 15, 1944, urged,persuaded, and warned its employees from aiding. becoming, or remaining mem-bers of the CIO ; made disparaging and derogatory remarks to its employeesabout the CIO, its leaders and organizers ; attempted to influence its employees tovote against the CIO at a Board election on Diarch 13, 1945: and unfairly ap-plied stringent plant rules,to the detriment of the CIO s members ; (2) discharged2The Trial Examiner found that the eviction also constituted a violation of Section 8 (3)of the Act.However, in view of our holding above, and as the complaint did not allegethe eviction as an unfair labor practice,n c shall not pass on this issueIThe issues raised by the objections to an election hereinafter set forth in Section III, I,below are,in effect,included in the allegations of the complaint. JOSEPH DYSON & SONS, INC.451Fletcher Griffin,William Chatman, and John Richardson on January 2, 1945,and Joseph Bozic on January 3, 1945, and thereafter refused to reinstate Chat-man and Richardson to substantially equivalent employment because each ofthem engaged in concerted activities and joined and assisted the CIO; (3) onFebruary 27 and on March 15, 1945, refused to reinstate 16 named employees 2 totheir former or.substantially equivalent positions following their concerted activi-ties in connection with the strike commencing on February 19, 1945, which strikewas caused by unfair labor practices of the respondent; (4) discharged F. Ger-many on March 20, 1945, and Fletcher Griffin on June 5, 1945, for the reason thateach of them had engaged in concerted activities and joined and assisted theCIO; and (5) by the discriminatory treatment accorded the above employees, therespondent discriminated in regard to their hire and tenure of employment,thereby discouraging membership in the CIO, and interfering with, restraining,and coercing its employees in the rights guaranteed in Section 7 of.the Act.On August 7, 1945, the respondent filed its answer, admitting the allegationsof the complaint in respect to the nature and extent of its business operations,but denying that it had engaged in any of the unfair labor practices alleged.Pursuant to notice, a hearing was held at Cleveland, Ohio, on August 28, 29,30. 31, and September 1, 1945, before the undersigned, Henry J. Kent, the TrialExaminer duly designated by the Chief Trial Examiner.The Board, the re-spondent, and the Independent were represented by counsel, the CIO by repre-sentatives, and all participated in the hearingFull opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bearing on theissues was afforded all parties.At the opening of the hearing counsel for theIndependent by a written motion raised objections to the consolidation, by theBoard, of the representation case with the complaint case and moved that thecases be severed.The motion was denied by the undersigned. Shortly there-after, counsel for the Independent moved to exclude all but two witnesses foreach party, t rom the hearing room, until such time as the excluded witnesses werecalled to testify.The motion was granted over objections of counsel for theBoard.At the conclusion of the Board's case, the undersigned granted, withoutobjection, a motion by counsel for the Board to dismiss the allegations of the'complaint pertaining to Myles Laffey, named in paragraph 8 of the complaint asM. Laffey.Also, at this time counsel for the respondent moved to dismiss theallegations of the complaint in respect to F. Germany and J. Pirtz.Ruling onthe motion was reserved by the undersigned. Later in the hearing, the motionwas renewed and was granted in respect to the case of Pirtz, and also as toGermany in respect to the alleged discharge of Germany on March 20, 1945.Ruling was reserved, however, in respect to that phase of the motion pertainingto the allegations in paragraph 8 of the complaint that Germany was discrimina-torily denied reinstatement on February 27, 1945, and is disposed of hereinafter.At the conclusion of the hearing, counsel for the respondent also moved to dismissthe allegations of the complaint in respect to Joseph Bozic.Ruling on the motionwas reserved by the undersigned and is disposed of hereinafter.Oral argumentwas presented by counsel for the Board and for the respondent and all partieswaived the right to file briefs with the undersigned.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:PWilliam ChatmanJ.HoodCWorthingtonF. GermanyFletcher GriffinBKonopkaRBonneiW.RiversJ Dobrich1'LondonJCarterA ThomasLee Green.MLatl'eyJGoodenJ.Pirtz 452DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTJoseph Dyson & Sons, Inc, an Ohio corporation with its principal office andplant at the City of Cleveland, Ohio, is engaged in the manufacture of steel andaluminum forgings.During the calendar year of 1944, the Company's totalvolume of business exceeded $1,000,000A substantial portion of the productsmanufactured and the raw materials purchased is shipped in interstate commerce.The Company conceded at the earlier hearing in Case No. 8-R-1741 that it isengaged in commerce within the meaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDInternational Union, United Automobile, Aircraft and Agricultural ImplementWorkers of America, affiliated with the Congress of Industrial Organizations,and Joseph Dyson Victory Club, an unaffiliated labor organization, are labororganizations admitting to membership employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. Chronology of events1.BackgroundThe respondent granted recognition to the Independent as the collective bar-gaining representative for certain of its employees in 1942.On May 1, 1942, itentered into a collective bargaining agreement with the Independent coveringthose employees.This agreement was for a term of 1 year, with provision forautomatic renewal from year to year thereafter unless either party servednotice of termination 30 days prior to any anniversary date.No notice has beenserved by the parties to the agreement.During 1944, the CIO began an organizing campaign among the respondent'sEmployees and many of them joined it during November and December 1944.On December 20, 1944, the CIO, by letter, informed the respondent that it repre-sented a substantial number of its employees and. requested a, meeting for thepurpose of drafting a consent election agreement.. After waiting for severaldays without receiving a reply, the CIO filed a Petition for Investigation andCertification of Representatives with the Regional Director for the Eighth Re-gion on December 30, 1944Following a hearing on the petition on January 16,1945, the Board, on February 23, 1945, issued its Direction of Election orderingan election to determine whether or not the respondent's employees in the unitfound by the Board to be appropriate, desired to be represented by the CIO orthe Independent.'On March 13, 1945, at a Board conducted election, 43 ballotswere cast, 24 voted for the Independent, 14 voted for the CIO, and 5 ballotswere challenged.On March 16, 1945, the CIO by telegram to the Regional Di-rector, protested the election on the ground that the company had interferedwith the free choice of its employees to select a bargaining representative.OnApril 28, 1945, the Regional Director, following an investigation, issued his re-port on the CIO's objectionsHe found, in effect, that the respondent, (1) bymaking derogatory statements concerning the CIO and requesting its employeesto vote for the Independent, and (2) by refusing to permit two employees whowere members of the CIO to work in the plant on March 13, 1945, because theIndependent's members refused to work with them, interfered with the freechoice of its employees to select a collective bargaining representative and recom-'Matterof Joseph Dyson5 Sons,Inc., 60 N. L R B. 867 JOSEPH DYSON & SONS, INC.453mended that the election be set aside.On May 3, 1945, the company filed ex-ceptions to theRegionalDirector's report with the Board, alleging insubstancethat his reportwas based on an ex parte investigation during which only wit-nessesfor the Union were interrogated ; denying the truth of some of the state-mentsmade during the course of the investigation by CIO witnesses ;and claimingthe formal objections to the conduct of the election were neither timely nor dulyfiled.On May 8, 1945, the Board, after considering the respondent's exceptionsto the Regional Director's report, issued its order directing a hearing on Objec-tions to Election (8-R-1741).On April 30, 1945, the CIO filed a charge andon July 7, 1945, an amended charge with the Regional Director alleging that therespondent had committed unfair labor practices within the meaning of Section8 (1) and (3) of the Act. The Board, on July 12, 1945, ordered thata hearing onObjections to Election (8-R-1741) and on the unfair labor practice charge(8-C-1788) be consolidated.2The discharges of Bozic, Chatman, Richardson, and Griffin in January 1945Shortly after work commenced on the morning of December 29, 1944, FredSanders, the hammersmith on the so-called hook bending hammer, told PlantSuperintendent Joe Rossman he was going to quit'Rossman reported the matterto Robert McGrath, respondent's Vice-president and General Manager.Accord-ing to McGrath's uncontradicted testimony which the undersigned credits andaccepts as true : he sent for Sanders and asked him why he was quitting, where-upon Sanders told him that he wanted to quit because he believed that troublewas brewing in the plant; and that during this conversation with Sanders,Superintendent Rossman came into his office and told McGrath that JosephBozic and some of the other employees had stopped working and walking throughthe plant shouting that piece sates had been cutFollowing Rossman's report to him, McGrath asked Sanders to remain inhis office and he sent for Plant Manager Kopanski, who had remained at homeon that morning because of illnessHe also requested Philip Delain and TonyRossman, members of the Independent's Committee, employees Bozic, FrankGorup, and John Richardson to come to his office 5 In response to a question fromKopanski directed to the above group as to who was claiming that piece rateshad been cut on the hook bending hammer, Bozic replied that he was.KopanskicalledBozic a liar, and piece rate data was biought in covering a previousperiod during which Bozic worked on the hammer which indicated that the" In connection with the plant operations there are 9 drop forge hammers in the shop,of which two are specialized,and one hydraulic press in addition to other machine shopequipment.Customaiily, 6 hammers are working when the shop is operating at full ca-pacityEach hammer requires a crew consisting of a hammersmith, a liammerdiiver, andfrom 1 to 4 hammer helpersThe hammersmith is the most skilled man on a crewHedirects all operations and must have some general knowledge of metallurgy in order todeteimine the proper heating temperature required on metals being forgedThe hammerdriver operates the mechanism controlling The lifting and dropping of the hammerHam-mer helpers ordinarily have no specialized skill and perform the labor of setting themetals being forged on the hammer bed in accordance with instructions given them bythe hammersmith on the crew. Since most of the respondent's jobs are done on specialorders requiring only one or a few of the same kind 'of product, the size of the crewrequired varies with the type of jobOn some of the operations only one hammer helperis needed, while others may require as many as 4Consequently, these helpers are more orless frequently transferred to work assignments on any of the several hammers in theshopAlso, on occasions when all of the helpers are not needed for hammer work theymay be transferred to work on the hydraulic press or to common labor work5Gorup was the hammer driver on Sanders' crew and Richards was working as ahelper on it at the time. Sanders had been the smith on this hammer for several monthsBozic,who was presently the liammersmith on the 4000 pound hammer, had been thesmith on Sanders'hammer before Sanders was hired at the plant 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDrates had not been cutNo substantial evidence was offered by the Board orthe C. I. O. to substantiate Bozic's claim that these rates had been cuts Theundersigned credits the uncontradicted testimony by McGrath, Kopanski andRossmau that the rates had not been cutDuring the above discussion in hisoffice,McGrath sent word for the employees to gather in the machine shop fora meetingSanders, whom the respondent claims to have been one of the mostproficient hammersmiths ever on its pay roll, refused to go back on his job andwas given a release on that same morningMcGrath opened the general meeting at about 10 o'clock on that morning, byreading a telegram from the War Production Board requesting the respondentto operate the plant on New Year's Day. Kopanski then addressed the meeting.He stated, in effect, that the respondent's products were badly needed by theArmed Forces and that any interference with production was unpatriotic, anddenied that any piece rates had been or would be cut lit the plant and administereda reprimand to Bozic for causing the work stoppage on that morningDuringKopanski's speech he was frequently interrupted and heckled by an employeenamed FederanWhen he asked Federan, "Why are you butting in," the latterclaimed lie was the representative of all of the employees and said that he wasthe C. I. 0 shop steward in the plant'Kopanski then asked all of those presentwho were represented by Federan to hold up their handsAbout 6 of approxi-mately 45 present did so.Thereupon Kopanski, in effect, stated that the man-agement had entered into a signed agreement with the Independent, that it couldonly recognize that organization as representative of the employees, and thatFederan had no right to speak for the employees as a committeeman.'The following facts,inter alia,regarding certain incidents which took placeprior to the February 19, 1945, strike were stipulated by counsel for the Boardand counsel for the respondent.On December 29, 1944, at approximately 9 a in, a substantial number ofthe employees, approximately 25 per cent, started to leave the plant, whichbroke up the crews and caused a plant shutdown; and then, at about 10 a. in.on the same day and before the men left the plant, management called ameeting in the Machine Shop and asked the employees to vote with respectto returning to work on Saturday, December 30, which was the followingday.The vote was overwhelmingly to return Saturday, December 30, 1944On Saturday, December 30, 1944, all of the employees returned with theexception of seven men, namely, Griffin, Richardson, Chatman, Federan,Gorup, Gooden, and Milazzotto; on January 2, 1945, these seven, with theexception of Federan, returned to work.Chatman was fired, Griffin andthe others, with the exception of Federan, were suspended for two days .0Bozic was not available to testify, because he had been inducted into the Armed Poices.° It is noted that Bozic was the shop steward for the C. I. 0 , and it is not clear from therecord that Federan was even it member'The above findings are based upon the testimony of respondent's witnesses McGrath,Kopanski, Rossinan and DetainHowever, Boaid witnesses Chatman, Richardson, Griffin,and Thomas testified, in respect to this meeting, that Kopanski also requested all C I 0members to stand on one side of the room and Independent members on the other sideand Chatman, Richardson and Bonner in addition testified that either McGrath or Kopan-ski told them they could not work in the plant unless they joined the IndependentFiomhis observation of these latter named witnesses and all of the evidence, the undersignedconcludes that full reliance may not be given to their testimony and he, accepts the aboveversion given by the respondent's witnesses as the more credible version of the incidenta Other evidence in the record shows that later on this same day Richardson and Griffinasked for and were given releases; that Chatman had pre%iously been discharged on De-cember 20, 1944, because of his had attendance iecord; that lie was subsequently reinstatedand warned at the time that further similar delinquencies would result in his summary JOSEPH DYSON & SONS, INC.455On January 3, Bosic, a hammersmith and Piercey, a hammer helper.walked off the jobThey were told by Kopanski, the Plant Manager, thatif they left they were dischargedThe two men left the plant 15On the afternoon of January 3, Bosic and Federan carried on a two-leanpicket line around the plant.This was started by Federan, who had beensuspended that day for a period of four days for unexcused absences Decem-her 30 and January 2, and Federan was later joined by Bozic in the picketline.The rest of the employees remained at work. From January 4, toJanuary 10, there was a picket line in front of the plant for the most of thetime, and the plant operated on a partial basis"On January 11, pui sunlit to an agreement to arbitrate, the cases of fivemen and said arbitration was carried on under the auspices of the War LaborBoard, involving the following menBozic, Chatman, Richardson, Griffinand Johnson l"Work was resumed without interruptionPursuant to anaward of the arbitrator appointed by the War Labor Board, the first fourmen returned to work on January 2913While the evidence does not clearly depict all that transpired on January 11,apparently all of the employees out on strike from January 4 to January 10,except Bozic, returned to work on the morning of January 11.When Bozic,Chatman, Richardson and Griffin reported for work on the morning of January 29,Superintendent Rossnian assigned Bozic, as hammersmith, and Joe Dobrich, ashammer driver on the 4000 pound hammer; " Chatman, Richardson and Griffinwere then assigned to work on the crew with them as helpers.1b On the daydischarge , and that Richardson admittedly had been previously discharged in November1944, for some reason not stated in the record In addition, Chatman and Giffin each testi-fied that their failure to report on December 30 was due to illness and Chatman and Rich-ardson claimed, on cross-examination, that it was their understanding at the meeting inthe plant on the preceding day, that they were privileged to either work or remain awayfrom work on this (layThis last mentioned testimony given by Chatman and Richardsonis not creditedAlthough Federan, Gorup, Goodell, and Milazzotto were also laid off forbeing absent from work on this day, the complaint does not allege their lay-offs to bediscrinminatoiyThere is no substantial evidence in the record depicting the nature andextent of the C. I O.'s activities during its organizational campaign, or pointing out anyindividual activities on behalf of the C I 0 by any employee except in respect to Fed-eran.The record clearly shows, however, that Chatman was outstanding for his poorattendance record, and that several months prior to the appearance of the C I 0 at theplant another employee named Johnston had been laid off for violation of a plant rulerequiring an employee to submit a satisfactory excuse for his failure to report for workThe facts above,, especially those testified to by Chatman, Richardson and Griffin, clearlyshow that the absences from work of Chatman, Richardson, and Griffin on December 30,may not be attributed to either C I 0 or concerted activities10Neither Piercey nor Bozic testified concerning their seasons for leaving the plant.However, McGrath testified that on this occasion Bozic attempted to start a walkout andthat Superintendent Rossnian told Bozic and several of the hammer helpers on his crewwho started to walk out with him that they would be discharged if they left the plant.After Rossman spoke to the men, four of the employees, who started to leave with Bozic,remained at work for the balance of the day and weie obliged to take assignments to yardlabor work because no hammersmith was available to operate Bozic's hammer11About 14 of the C. I 0 adherents participated in this strikeiiThereare noallegations in the complaint in respect to JohnsonlaWillie counsel for the Board and for the respondent did not expressly stipulate thatthe C I 0 initiated the proceedings before the Was Labor Board, they did, in effect, agreeon the record that such was the case, and the undersigned so finds.11The hammer had not been operated during Bozic's absence, excepton infew occasionswhen Superintendent Rossman used it, hence when the four men returned to work it wasnecessary for the respondent to select a crew to operate it15Prior to January 2, Giffin had been working on this same hammer withBozic andDobiich, and Chatmanand Richaidsonhad been working as helpers on the smallerhammers 456DECISIONS OF NATIONALLABOR RELATIONS BOARDthese assignments were made, Chatman and Richardson voiced no objections totheir work assignments.1eSuperintendent Rossman testified that on this occasion he assigned Bozic,Dobrich and Griffin to the 4000 pound hammer, because Bozic and Dobrichrespectively had previously been the regular smith and driver on the hammer andthat Griffin had generally worked with them as one of the helpers ; and that inaddition to those three employees two more helpers were required to operatethe hammer.He claimed that since it was customary practice to transferhelpers and assign them to any hammer where their services were required, hedid not consider the assignment given to Chatman or Richardson on this occasioneither unusual or prejudicial and that he did it to avoid interfering with produc-tion by taking helpers from other hammer crews that were then functioningsmoothly.His explanation for assigning Chatman and Richardson to work onthis crew appears reasonable.Accordingly, the undersigned accepts Rossman'stestimony as true and finds that the asserted grievances of Chatman and Richard-son were more fanciful than real173.The February 19, 1945, strikeRichardson was absent from his work at the plant on February 15, 16, and 17,the 3 working days just prior to the February 19 strikeOn the first day ofhis absence his wife called the plant and notified the respondent that he was illand unable to workHowever, when he reported back for work on the morningof February 19, he gave as an excuse for his absence that he had been unableto come to work because his wife had been ill. The respondent discharged himthis same morning." The complaint does not allege this discharge to be dis-criminatory and the undersigned makes no finding in respect to it.1° It appears, however, that a few days later a representative of the War Labor Board,whose last name was Daniels, called McGrath on the telephone and told him that repre-sentativeKwiat of the CIO had voiced a complaint to Daniels that Chatman andRichardson had not been ieinstated to their former jobs at the plant.McGrath testified,without contradiction, and his testimony is credited that, in effect, he told Daniels that therespondent had followed its customary practice in assigning the two employees to workon January 29, and apparently his explanation had been satisfactory for since thattime no turther complaint had been made regarding the matter by either the War LaborBoard or the CIOThereis nosubstantial evidence in the record indicating that woikon this hammer was more difficult or less desirable than work on the other hammersOnthe other hand, McGrath testified, without contradiction and his testimony is credited,that experienced helpers on the 4000 pound hammer received a higher base rate of paythan helpers on the other hammers and on an average earned slightly more money thanthose working on, the other hammersGriffin testified, and his testimony is credited bythe undersigned, that a short time before Februaiy 19, Chatman and Richardson requestedSuperintendent Rossman to transfer them to work on hammers which they had previouslywoi ked on , he also said that, on this occasion, Rossman told them he would talk to themlater regarding changing their assignments; and that following this conversation withRossman they told Griffin that they intended to walk out on strike because they did notlike their present jobs11See footnote 4,supra'8These findings are based upon the uncontradicted testimony of Kopanski, which theundersigned credits and accepts as trueThe evidence shows that the respondent postedcertain written rules in the plant on February 12, 1945, and at the time handed copies ofthose rules to all the employeesThe rules, in effect, piovided that in order for an absenceto be regarded as excused, an employee is iequired to notify the respondent by 9 a in onthe first day of such absence and give a satisfactory reason for his failure to report forwork , that an employee will be laid off 2 days for each clay's absence from work withoutsufficient cause, and that absence from work for 3 consecutive days without sufficient causeshall be grounds for dischargeThe respondent asserts that it posted these rules on Feb-ruary 12 because it had been criticized in the arbitration hearing mentioned above for itsprevious failure to effectively publicize such rules in the plant. JOSEPH DYSON & SONS, INC.457Shortly beforenoon on thissame day, 12 employees went out on strike." Onthe next morning, employees Peter London, who had remained at work for thebalance of the day on February 19, and B. Konopka, who reported back to workon that morning following a lay-off for an unexcused absence from work duringthe preceding week,-joined in the strike activities.The strike was the resultof a spontaneous-and -unplannedmove by inexperienced men to express disap-proval with what they considered discriminatory treatment accorded to CIOadherents by the respondent.The reasons for striking given by the strikersduring the hearing were : that Chatman and Richardson were not returned totheir former jobs following their reinstatement on January 29; 20 that CIO ad-herents had been discriminatorily assigned to yard labor work ; 21 and that piecerates on the fork bending hammer had been cut by the respondent. 22The striking employees made no substantial efforts to press their claimedgrievances before walking out on this occasion and did not inform the respondentof their intention to strike or their reasons for the strike. The respondentclaims that because of their actions the men had not gone out on strike, but weremerely employees absent from work without cause. The record refutes therespondent's contention, for McGrath, in his testimony, characterized the incidentas a walkout, and Kopanski testified that the plant was picketed on occasionsby the strikers, following the walkout.The respondent at least knew thatChatman and Richardson had asked for and been refused a change in theirwork assignments.Under these circumstances the absence of the employeesfrom work constituted a strike 21No new employees were hired at the plant during the strikeThe recordshows that a few days prior to February 19, the respondent lost the services ofJoseph Bozic and-Joseph Pirtz, both skilled hammersmnths 24 and that for part-of February and most of March Hammersmith Joseph Makowski was absentfrom work because of appendicitisMcGrath testified, and his testimony iscredited, that due in part to a shortage of hammei smiths and the disruptionof the hammer operations by the walkout of a number of helpers, the hammercrews were completely reorganized on or about February 21, when the plantresumed operations during the strike.The services of the Conciliation Division of the United States Department ofLabor were requested by some person, not identified in the record, to assist insettling the dispute. ' On orcabout February 27, a Conciliation Commissionerrequested,the .strikers -toy return to work and also notified McGrath that thestrike had been called off and told him that the strikers would return to work.19William Chatman, Fletcher Griffin, J Dobrich, Lee Green, J Hood, C Worthington,R Bonner, J Carter, J Gooden, F Germany ,^W Rivers. A Thomas.20As appears above, the undersigned found this contention to be lacking in merit.21No substantial evidence was offered to show that CIO adherents had been givendiscriminatory wbik assignments before this strikeApparently the witnesses were con-fused and were, in fact,refer, ing to work assignments later offered to some of the strikerson March 15, 1945, which the writer discusses below in this report22This contention was originally raised by Bozic on December 29, 1944As found above,there was no substantial evidence to support it, and if it were true there is no basis tosupport a finding that such action would constitute an unfair labor practice22 SeeMatter of American Manufacturing Concern,7 N LR.B. 75321 Bozic left the plant preparatory to entering the Army on or about February 15. OnFebruary 14 Pirtz had been granted a leave of absence to work on his farm and thereafterbefore the expiration of his leave he received his induction notice and did not return towork at the plant before entering the Army. The respondent has been unable to hire ham-mersmiths to replace these two men. 458DECISIONSOF NATIONALLABOR RELATIONS BOARD4The lay-off of the strikers on February 27, the refusal to reinstateon March 15The 14 strikers returned to the plant on February 27 and offered to return towork pursuant to the request of a 'Commissioner of Conciliation, above mentioned.Plant Manager Kopanski informed the group that each of them was laid off 2days for every working clay that they had been absent from the plant duringthe strikeHe then told them to report back to work on March 15The record further shows that Dobrich, Green, Hood, Griffin, Germany, Worth-ington, Bonner, Carter, Gooden, Rivers, Thomas and Chatman had previouslyall been regularly employed in the hammer department as drivers or helpers onhammers or on the hydraulic press ; and that Dobrich, Green, Hood, Griffin, andGermany were the only ones in the striking group who were reinstated to jobsin the forge shop when they reported back for work on March 15, although nonew employees had been hired to fill the jobs of any of the strikers"Worthing-ton,Bonner, Carter, Gooden, Rivers, Thomas and Chatman were individuallycalled to Kopanski's office after the other six former strikers had been assignedto work on this morning, and, in effect, told by Kopanski that there were nomore jobs available in the hammer department ; and that they would either haveto accept jobs as common laborers with a reduction in pay or be terminated andtake a release26Of this latter group, Worthington was the only employee toaccept a labor jobBonner, Carter, Gooden, Rivers, Thomas and Chatman re-fused to take a labor job and either requested or were given releases by therespondent and left the plant.None of this group has since been offered a jobin the hammer department.5Interference with the electionOn March 10, 1945, the respondent requested Dobrich and Konopka to returntowork on March 12, notwithstanding the fact that Kopanski had laid themoff with the other strikers on February 27 until March 15When they reportedfor work on the morning of Maieh 12, the Independent adherents, who had con-tinued to work in the plant during the sti ike, held a meeting in the plant andthreatened to walk out if Dobrich and Konopka were permitted to return before25Konopka, who previously returned to work on March 13, was given a regular job in thehammer department,and London,also one of the strikers,returned to his regular job as ayaid laborer on March 15, at his former rate of pay26This finding is based upon the testimony offered by the Board and the respondent con-cerning this incident.In addition,however,Boaid'switnesses Thomas, Carter, and Bonnertestified that on this day they were also told that their wages would be reduced from 80cents an hour to 65 cents , and that their CIO activities were responsible for their demo-tionsMcGrath denied that the respondent had stated to any of the employees that theirwages would be reduced to 65 cents;he said that under War Labor Board regulations therespondent was obligated to pay them 75 cents an hour,the highest rate classification foremployees engaged on ordinary labor work,and Worthington's testimony to the effectthat he was reduced from 80 to 75 cents an hour for such work after accepting one of thelabor jobs offers convincing support to McGrath's testimonyAccordingly, the undersignedcredits McGrath's denial that the respondent threatened to reduce the wages of any of themen to 65 cents an hour In respect to the testimony of Board's witnesses that the respond-ent also told them that the demotions were due to their CIO activities, the record fails toshow that their testimony was categorically deiced'However, the version of these inci-dents as testifiedto bythe respondent's witnesses,in effect constitutes a denial that anyanti-CIO statements were made at the time.Fiona his observation of the Board's wit-nesses who gave such testimony,the undersigned deems that full reliance may not be givento their testimony and lie believes that such testimony was based upon erroneous conclu-sions rather than upon a factual foundationBecause the undersigned finds below thatthe seven employees not reinstated to their regular jobs were discriminated against, hedeems it unnecessai y to fui ther resolve the conflict in the testimony JOSEPH DYSON & SONS, INC.459March 15. Immediately after this meeting, the respondent ordered Dobrich andKonopka to leave the plant because of the action taken by the Independentgroup 2YLater on that same day, it was ascertained that Konopka had not partic-ipated in the strike activities until February 20 and it was agreed between therespondent and the Independent that Konopka might return to work on March13, but the Independent refused to withdraw its objections in i cspect to Dobrich'sreturn before March 15Konopka returned to his regular job on March 13, butDobrich was not permitted to return to work until Maich 15These employeestogether with Green and Hood are still working at the plant on their regularjobs 28Also, on March 12, 1945, general manager McGrath visited the homes of severalof the striking CIO adherents who had been laid off until March 15, for theasserted purpose of giving them checks for corrections in back overtime wagesclaimed duethem by the Wages and Hours Division of the United States Depart-inent of LaborMcGrath claimed that the Wages and Hours agency requiredproof that the back wages were paid on or before March 15; and that becausehe had been unable to get receipts ordered from the respondent's printer untilMarch 8, he was forced tomake aspecial effort to settle the accounts with theemployees out on strike before the 15th.He testified that he found employeeThomas at his home on the afternoon of the 12th and said that afterexplainingto Thomas and his wife what the check was for, he handed it to Thomas andtook a receipt from him for the amount stated on the check.After leaving theThomas home, lie said he was unsuccessful in locating several of the others onthat day and said that lie left word at their homes for them to call at his officefor their checks on the following day.On March 13, several of the employeesso notified came there and were given their checks. There was a carton ofcigarettes on McGrath's desk when some of the above-mentioned employees calledfor their checks.At the time, the cigarette shortage was prevalentand someof themen expressed surpriseon observing McGrath's large supply.He saidlie gave two or three of the men a pack Carter, one of those who called for hischeck, testified that when McGrath handed him the cigarettes, he told Carterthat it wasa gift fromthe Independent and asked him to solicit votes for theorganization.Gooden, another CIO adherent, who called for his check on thesameday, testified that when McGrath handed him the cigarettes he said, "Comewith us, to hell away with the CIO." 29 Thomas,during hisdirect-examinationat the hearing on August 28, testified that about all McGrath told him, when liecalled at his home on March 12, was that the respondent did not want anyoneto come in the plant and tell it how to run the shop.However, on the followingmorning when Thomas returned for cross-examination. lie testified that McGrathhad asked him how he was going to vote; told him to think the matter overcarefully and vote right; and then promised to give Thomas his "same" jobback when he returned to work on March 15, provided he voted for the Inde-pendent at the election30McGrath,in effect, denied that he criticized the CIO,2e It is noted that this was the day before the Board conducted an election at the plant,participated in by the CIO and the Independent.29Germany and Griffin who were also reinstated to their former jobs on March 15 havesince been terminated,but the record fails to show that their terminations were discrim-inatory.21From his observation of the witnesses and from all of the evidence,the undersignedwas convinced that Carter and Gooden were not trustworthy witnesses and took advan-tage of the incident by giving an exaggerated version in respect to itHe accepts McGrath'stestimony that the gift of the cigarettes was purely voluntary on his part and that theIndependent was not Involved in the transaction.so It is noted that Mrs. Thomas,who was present during the conversation between Thomasand McGrath,was not called on to corroborate her husband's testimony. 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDor that he requested any of his employees to vote for or solicit votes for theIndependent, during any of his conversations with them; or that Kopanski, whowas generally present in his office at the time when most of these conversationswere held, said anything to the employees who called there, other than to merelyextend them a greetingMcGrath further testified that the only time thesesubjects were brought up was during a conversation with Carter and Hood,during which, he claims, they stated to him that they had only gone out on strikebecause some of the CIO adherents threatened them with bodily harm if theydid not do so, and that he merely told them, "that is up to you,-there is an elec-tion this afternoon and you can express your opinion at it " The testimony ofWilliam Rivers, one of the CIO adherents, regarding his conversation withMcGrath at the time he was given his overtime check offers some support toMcGrath's version, for Rivers gave no testimony that he was requested to votefor the IndependentThe undersigned deems it unnecessary to resolve the con-flict raised by the above versions regarding these purported conversations for thereasons set forth immediately below.The record clearly indicates that the respondent had reasonable grounds forbelieving that all or most of the laid off employees, who were adherents of theCIO, would visit the plant on the night of March 13 to vote at the Board election.Itwould seem unnecessary, therefore, for the respondent to make special effortsto seek out CIO employees at their homes for the purpose of handing them theback overtime checks on the day before the election.Since the record also showsthat the respondent had discriminatorily laid off these employees on February 27,for engaging in concerted strike activities there can be little doubt that the em-ployees fully realized at this time that the respondent Ni'as opposed to the CIO.Under the circumstances the payment of appreciable sums of money by an em-ployer, on the day before or the day of an election, to employees who have drawnno pay for about 3 weeks, raises a fair inference that its conduct affected theresults of the election.6.The discharge of Fletcher Griffin on June 5, 1945Griffin'semployment at the plant commenced in April 1M4.Since that time hehas regularly been employed as a hammer helper.He joined the union in Novem-ber 1944, and participated in the CIO or concerted activities discussed above tosubstantially the same extent the other CIO adherents didHe participated inthe February 19 strike and on February 27 was one of the group of 14 strikerslaid off by Kopanski for those activities.He was-also one=of'the 7 strikers whowere returned to work at their regular jobs on March 15.- It therefore appearsthat he was a reasonably satisfactory workman and the respondent makes nocontention that his work was unsatisfactory.About May 15 he sprained his backwhile working on a job and was treated by a physician for this injury.The doc-tor who treated him discharged him as cured on or about May 23 and told himthat he was able to resume his work.He failed to report back on the job untilMay 29.He worked on May 29,May 31(May 30,Memorial Day,was a plantholiday)and on June1, 1945,but failed to report for work on Saturday, June 2,or on Monday,June 4.On the afternoon of June 4 he called the plant by tele-phone and as an excuse for his absence stated that his girl friend's grandmpther,who resided in Georgia,had died on June 1; that he had been unable to come towork on Saturday,June 2 or on Monday, June 4, because his girl friend requestedhim to accompany her to her father's home in Cleveland on Saturday and toescort her to a railroad station on Monday because she was leaving by train, onthat day, for Georgia to attend her grandmother's funeral ; and he then statedthat he would return to work on the following morning,namely Tuesday,June 5. JOSEPH DYSON & SONS, INC.461According to the testimony of Ruth Walter, the respondent's employmentmanager, which the undersigned credits, the respondent had not questionedGriffin's excuse previously given, namely that his absence from work from May 15untilMay 29 was occasioned by a back injury until it received what was con-sidered to be a lame excuse for his last absence from work"Walter furthertestified, that she then called the physician who had treated Griffin for his backinjury and learned that the latter had discharged Griffin as cured on May 23 andtold him that he was able to return to woik; and that the respondent then de-cided to discharge Griffin because of his poor attendance recordAccording toGrifhn, Kopanski discharged him on the morning of June 5 when he reported forwork on that (lay, and at the time, told Griffin that lie was being dischargedbecause of his poor attendance iecord.On the basis of the foregoing facts and all of the evidence in the record. Theundersigned concludes and finds that Griffin was discharged on June 5 because ofhis poor attendance record.B. Concluding7indiiifs1.The alleged discriminatory discharges and refusals to reinstate Chatinan,Richardson, Griffin and Bozic in January 1945There is no substantial evidence, in the record showing that CIO affiliationwas a factor entering into the discharge of Chatman and lay-offs of Richardsonand Griffin on January 2, or that such affiliations were even known to therespondent at the timeFurthermore, there is no showing that the failure ofemployees to report for work on December 30, 1945, was related to concertedactivities for the purpose of collective bargaining and other mutual aid or pro-tectionwithin the meaning of the ActConsequently, the respondent is notrequired to justify its conduct regarding the actions taken by it respecting thesethree employees. In the absence of the "discrimination for union or concertedactivities" element the penalties imposed by the respondent were no more thanan administrative matter concerned with claimed unsatisfactory employer-em-ployee relations which were disposed of by discharging Ohatman and laying offRichardson and Griffin for 2 days each.Under such circumstances, this is adiscretionary privilege of employers.In respect to the Board's contention that Bozic was discriminatorily dis-charged on January 3, 1945, the record shows that the respondent attempted todischarge him for leaving his work on that day to walk out on strikeHis actionwas a contributory cause of the strike which began on January 4 and whichwas terminated on January 11 by the return to work on that day of all thestrikers, except Bozic.Under these circumstances, the purported discharge of Bozic had no actualeffect on his tenure of employment but was rather a tactical maneuver designedto induce Bozic and other employees to abandon their contemplated strikeactivities and resume work.Consequently it did not constitute discriminationin regard to his hire and tenure of employment within the meaning of Section8 (3) of the Act. Inasmuch, however, as the purpose and effect of the respond-ent's action in threatening and purporting to discharge Bozic for initiating astrike,was to restrain employees from joining in concerted activities for theirmutual aid and protection, the respondent thereby interfered with, restrained,a'AdmittedlyGriffin's attendance record had been poor,for he testified that he had lostmuch time from work due generally because of claimed illness or injuries, but also on otheroccasions because he failed to wake up in time to go into work on some mornings 462DECISIONS Or NATIONAL LABOR RELATIONS BOARDand coerced its employees in the exercise of the rights guaranteed in Section 7of the Act in violation of Section 8 (1) thereof. It is further found that thestrike started by Bozic on January 3, was prolonged by this conduct of therespondent and hence from then on became an unfair labor practice strike.32Although the record indicates that all of the employees who participated inthe strike with Bozic, except Bozic, returned to work on January 11, there isno evidence in the record showing that Bozic offered to return to work uncondi-tionally on that day; instead it appears that the CIO resorted to arbitrationproceedings underWar Labor Board pioceduies to litigate a claimed labordispute concerning Bozic, Chatman, Richardson, Griffin and another employeenot named in the complaint.As a result of the War Labor Board proceedings,Bozic, Chatman, Richardson and Griffin were returned to work on Januaiy29, 1945.The Board contends that Chatman and Richardson were not given substan-tially equivalent employment following their return to work on January 29, butmakes no similar contention in respect to Bozic and GriffinOn the basis of the foregoing facts and all of the evidence in the record, theundersigned concludes this contention is without merit, for the record indicatesthat the respondent substantially confoimed to its general plant policy regardingwork assignments to employees in the same category with Chatman and Rich-ardson when these two employees returned'to work on January 29On all ofthe above he concludes and finds that they were not discriminated against andthat the objections regarding their work assignments were captious and fanci-ful rather than sound.The undersigned accordingly finds that the allegations of paragraph 6 in thecomplaint regarding discrimination in respect to the hire and tenure of em-ployment of Bozic on January 3, 1945, and Chatman, Richardson and Griffinon January 2, 1945, have not been sustained by proofHe finds, however, thatby threatening and purporting to discharge Bozic and other striking employeesand thereby prolonging a strike, the respondent interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7 ofthe Act in violation of Section 8 (1) thereof"2.The lay-offs and failure to reinstate strikers for their participation in theFebruary 19 strikeThe respondent, in effect, contends that on February 27, 1945, it was privilegedto lay off the 14 employees named in Appendix A because they had been absent fromtheir work for insufficient cause from February 19 to February 27, 1945, therebyviolating respondent's rules in effect at the plant 'Admittedly the respondent had knowledge that the above employees were outon strike.Therefore the work stoppage which began on February 19, 1945, wasa labor dispute, during which the strikers retained their status as employeesand were protected by the Act trom any discrimination against them.35Since the strike was not caused by unfair labor practices, the respondent wasfree at once to replace the strikers with new employees.The respondent, how-ever, was not free on February 27, 1945, to refuse to reinstate the strikers upontheir application for reinstatement, for new employees had not been hired toa SeeMatter of American Manufacturing Concern, 7 NL. R. B. 753;Matter of Rock.woodStoveWorks,63 N L R. B 1297.33Cf.Matter of Rockwood Stove Works,63 N. L R B. 1297.34 See note 18,supra,regarding the plant rules.35This is true whether or not the strike was caused by unfair labor practices,N LR. B V.Mackay Radio d TelegraphCo, 304 U. S. 333 JOSEPH DYSON & SONS, INC.463filltheir places.The respondent's refusal to allow any of the 14 strikers toreturn to work when they applied for reinstatement on February 27, 1945, andthe penalty lay-offs given them until March 15, 1945, because of their participationin the strike are therefore in violation of the Act It is also found that thestrike was prolonged by this conduct of the employer and hence from then onbecame an unfair labor practice strike 66The respondent further contends that it was unabla to reinstate Worthington,Bonner, Gooden, Rivers, Thomas, Carter and Chatman to their former jobswhen they reported for work on March 15, 1945, following the expiration of thediscriminatory lay-offs, because the respondent had lost the services of twokey employees in the hammer department and was forced to reduce its forcein the department during the strike for an indefinite period of time.Whileit is true that the record indicates a reduction in force was necessary, therespondent made no showing that any of the non-striking employees who con-tinued at work during the strike were considered for demotion, lay-offs ordischarge in accordance with the respondent's usual method of making suchreduction in force, without discrimination against any employee because ofhis union or concerted activity. In view of the record, the undersigned findsthis contention to be lacking in meritOn all the above, the undersigned finds that the respondent discriminatorilylaid off the 14 strikers named in Appendix A on February 27, 1945, and there-after refused to reinstate Worthington, Bonner, Gooden, Rivers, Thomas, Carterand Chatmmnn to substantially equivalent employment when they again madeapplication for reinstatement on Maich 1.5, 1945, theiebv discriminating in regardto their hire and tenure of employment and thereby interfering with, restraining,and coercing its employees in the exercise of the rights guaranteed in Section 7of the Act"3 Interference with the electionAdmittedly, the respondent requested employees Konopka and Dobrich, bothmembers of the CIO, to report for work on March 12, although the respondent hadpreviously discriminatorily laid off both men until March 15, 1945. Thereafter,it refused to permit them to work on Maich 12 when they reported in accordancewith the above request, but ordered them to leave the plant, because other em-ployees who were members of the rival Independent threatened to strike ifKonopka and Dobrich returned to work on this day.The respondent contends that since it was faced by a threat of strike ifKonopka and Dobrich ww ere permitted to work, their exclusion from the plantwas not an unfair labor practice.Difficult as an employer's position may beunder such circumstances its duty is plain. The statute prohibits discriminationagainst employees on account of their membership in or activities on behalf ofunions.It specifically prohibits discrimination in regard to hire or tenure ofemployment for the purpose and with the effect of discouraging membership ina union"In view of the fact that a Board election was to be held on the following day,there can be little doubt that the respondent, by acceding to the wrongful demandmade by the Independent, led its employees to believe that it preferred theIndependent thus encouraging its employees to support that organization at aBoard election, thereby interfering with their right to freely select a collective11CfMatterof Rockwood Stove Works,63 N L R B 1297CfMatter of Fairmont Creamery Company,64 N L R B 824esCfN L R B v Isthmian Steam4hipCo , 126 F. (2d) 598(C C A 2);N L R B. v,Hudson Motor Car Co,128 F. (2d) 588 (C C A 6)731242-47-vol. 72-31 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargaining representativeFurthermore, the respondent's unusual conduct inseeking out CIO strikers who had gone without wages for over 3 weeks for thepurpose of handing them back overtime pay awards just prior to an electionwas calculated to influence them to vote for the Independent.Moreover, thediscriminatory lay-offs of the CIO adherents for going out on strike, thus pro-longing the strike and depriving employees of wages they otherwise might earn,clearly indicated to the employees that the respondent favored the Independent.On all the above, the undersigned finds that the respondent interfered withthe conduct of the election, thereby interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7 of the Act.He further finds that the eviction of Konopka and Dobrich from the plant onMarch 12, 1945, constitutes discrimination in respect to their hire and tenureof employment.4.The alleged discriminatory discharge of William Griffin on June 5, 1945Upon the basis of the foregoing findings above in respect to the allegations inparagraph 10 of the complaint relating to Griffin's discharge on June 5, 1945,the undeisigned concludes and finds that the allegations have not been sustainedby the proofIV.THE EFFECT OF THE UNFAIR TABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above,occurring inconnection with the operations of the respondent described in Section I, above,have a close,intimate,and substantial relation to trade, traffic,and commerceamong the several States and tend to lead to laboidisputes burdening andobstructing commerce and the free flow,of commerceV.TILE REMEDYSince it has been found that the respondent has engaged in unfair labor prac-tices, it will be recommended that it cease and desist therefrom and take affirma-tive action designed to effectuate the policies of the Act.Since it has also been found that the respondent discriminated in regard tothe hire and tenure of employment of certain employees named in Appendix A,itwill be recommended that the respondent offer to the employees not heietoforereemployed," immediate and full reinstatement to their former or substantiallyequivalent positions, or, if such positions are unavailable, to work which they arecapable of performing, without prejudice to their seniority, and other rights andprivileges.However, since the record shows that the iespondent had unavoidablylost the services of certain key employees in the hammer department and has sincebeen unable to replace them, it is possible that sufficient jobs may not be availablefor all the employees at the time such offer of reinstatement is madeTherefore,those employees presently working for the respondent who were not in therespondent's employ on the date of the strikers' original application for reinstate-ment, and those employees presently working who were in the respondent's employat the time of such application but had subsequently quit or been discharged forcause, and later reemployed, shall, if necessary, be dismissed by the respondentto provide employment for those employees to be offered, and who shall accept,reinstatement.If,thereupon, there is not sufficient employment immediatelyavailable for the employees who did not go on strike and for those to be offered,and who shall accept, reinstatement, then all positions shall be distributed by the"°The record discloses that Konopka was reinstated on March 13, and Dobrich, Hood,Gooden, Geimany, Griffin and London on March 15, 1945 JOSEPH DYSON & SONS, INC.465respondent among the employees presently working, excluding those dismissed,and the employees to be offered, and who shall accept, reinstatement, in accordancewith the respondent's usual method of reducing its force, without discriminationagainst any employee because of his union and concerted activities, following sucha system of seniority or other non-discriminatory procedure as has been hereto-fore applied by the respondent in the conduct of its business. Those employeesremaining after such distribution, for whom no employment is immediatelyavailable, shall be placed on a preferential list, with priority determined amongthem in accordance with such system of seniority or other non-discriminatoryprocedure as has been heretofore applied by the respondent in the conduct of itsbusiness, and, thereafter, in accordance with such list, employees shall be offeredreinstatement by the respondent to positions as provided above, as such employ-ment becomes available-and before other persons are hired for such work.Itwill also be recommended that the respondent make the employees wholefor losses incurred because of the respondent's discrimination against them bypayment to each of them of a sum of money equal to the amount which eachnormally would have earned as wages from the date of respondent's discrimina-tion against them, respectively. to the date of his reinstatement, less his netearnings 4° during such periodHowever, in making the employees whole, it isnot recommended that they be awarded back pay for the periods in which theynormally would not have worked in the respondent's plant because of any reduc-tion in force occasioned by reason of business exigencies beyond the respondent'scontrol; and it is further reconnuanded that no deductions for money earnedelsewhere durmg such periods shall be made.Since it has further been found that the conduct of the respondent interferedwith the right of its employees to freely select a collective bargaining representa-tive at the Board conducted election held on March 13. 1945, it will be recom-mended that the election be invalidated and set asideUpon the basis of the above findings of fact and upon the entire record in thecase the undersigned makes the followingCorcctusioxs OF LAW1.InternationalUnionUnited Automobile. Aircralt and Agricultural Im-plement Workers of America, an affiliate of the Congress of Industrial Organiza-tions, and Joseph Dyson Victory Club. an unaffiliated organization, are labororganizations within the meaning of Section 2 (5) of the Act.2By discriminating in regaid to the hire and tenure of employment andterms and conditions of employment of the striking employees named in AppendixA of this report, thereby discouraging membership in the CIO and thereby dis-couraging concerted actin itie,s for mutual aid and protection, the respondent hasengaged in and is engaging in unfair labor pi actices within the meaning of Section8 (3) of the Act3 By inteifering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, and by interfering with theconduct of a Board election the respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (1) of the Act.40By net earnings" is meant eai pings less expenses, such as for transportation, 1ooni.and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawtuldischarge and the consequent necessity of his seeking employment elsewhereSeeMatterof Crossett Lumber Company,8 N. L R. B 440. Monies received for work performed uponFederal, State, county, municipal, or other work-relief projects shall be considered as earn-ingsSee RepublicRtee7 Corporation v N L R B ,311 U. S 7. 466DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the respondent, its officers, agents, successors, and as-signs shall:1.Cease and desist from :(a)Discouraging membership in International Union, United Automobile, Air-craft, and Agricultural Implement Workers of America, affiliated with the Con-gress of Industrial Organizations, or any other labor organizations of its employeesby in any manner discriminating in regard to the hire and tenure or any term orcondition of employment of its employees;(b) In any other manner interfering with, restraining, or coercing its employeesin the exercise of the rights to self-organization, to form, join, or assist Interna-tional Union, United Automobile, Aircraft and Agricultural Implement Workers ofAmerica, affiliated with the Congress of Industrial Organizations, or any otherlabor organization, to bargain collectively through representatives of their ownchoosing and to engage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection as guaranteed in Section 7 of theNational Labor Relations Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act:(a)Offer C. Worthington, R. Bonner, J. Carter, J Gooden, W. Rivers, F.Thomas and William Cliatman immediate and full reinstatement to theirformer or substantially equivalent positions or, if such positions are unavail-able, to work which they are capable of performing without prejudice to, theirseniority and other rights and privileges, dismissing, if necessary, other em-ployees in the manner set forth in the above section of this report entitled"The remedy," and place those for whom employment cannot immediately beavailable upon a prefeiential list and offer them employment as it becomesavailable in the manner set forth above in the remedy ;(b)Make whole C. Worthington, R Bonier. J Carter, J Gooden, W. Rivers,F Thomas and William Chatman for any loss of pay they have suffered byreason of the respondent's discrimination against them, by payment to each.of them of a sum of money equal to the amount which he normally would haveearned as wages from the date of the respondent's discrimination against himto the date of the respondent's offer of reinstatement or placement upon apreferential list, less his net earnings 41 dui ing said period, in the manner setforth above in the section entitled "The remedy" ;(c)Make whole B. Konopka, J. Dobrich, Fletcher Griffin, Lee Green, J. Hood,F. Germany, and P. London for any loss of pay they have suffered by reason ofthe respondent's discrimination against them, by payment to each of then of asum of money equal to the amount which he normally would have earned aswages from the date of the respondent's discrimination against him by reasonof his lay-off on February 27, 1945, to the date of his reinstatement less his netearnings" during said period ;(d) Post at its plant at Cleveland, Ohio, copies of the notice attached hereto,marked "Appendix A " Copies of the said notice, to be furnished by the RegionalDirector for the Eighth Region, shall, after being duly signed by the respondent's41See footnote 40,supra.41See preceding note. JOSEPH DYSON & SONS, INC.467representative, be posted by the respondent immediately upon receipt thereofand maintained by it for sixty (60) consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the respondent to insure that said noticesare not altered, defaced, or covered by any other material;(e)File with the Regional Director for the Eighth Region on or before ten(10) days from the receipt of this Intermediate Report a report in writingsetting forth in detail the manner and forms in which the respondent has compliedwith the foregoing recommendations.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report the respondent notifies said Regional Directorin writing that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondent to take theaction aforesaid.It is further recommended that the Board conducted election held on March 13,1945, be invalidated and set aside.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective November 27,1945, any party or counsel for the Board may, within fifteen (15) days from thedate of the entry of the order transferring the case to the Board, pursuant toSection 32 of Article II of said Rules and Regulations, file with the Board,Rochambeau Building, Washington 25, D. C., an original and four copies of astatement in writing, setting forth such exceptions to the Intermediate Reportor to any other part of the record or proceeding-(including rulings upon allmotions or objections) as he relies upon, together with the original and fourcopies of a brief in support thereof. Immediately upon the filing of such state-ment of exceptions and/or brief, the party or counsel for the Board filing thesame shall serve a copy thereof upon each of the other parties and shall file acopy with the Regional DirectorAs further provided in said Section 33, shouldany party desire permission to argue orally before the Board, request thereformust be made in writing to the Board within ten (10) days from the date ofthe order transferring the case to the Board.HENRY J. KENT,Trial_Exarnrner.Dated January 17, 1946.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:We will not in any manner interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form labor organizations,to join or assist International Union, United Automobile Aircraft and Agri-cultural Implement Workers of America, affiliated with the Congress ofIndustrial Organizations, or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or other mutualaid or protection.We will offer to the employees named below immediate and full reinstate-ment to their former or substantially equivalent positions without prejudiceto any seniority or other rights and privileges previously enjoyed, and makethem whole for any loss of pay suffered as a result of the discrimination. 468DECISIONSOF NATIONALLABOR RELATIONS BOARDC.Worthington, R Bonner, J. Carter, J Gooden, W. Rivers, F. Thomas andWilliam Chatman.We will make whole B Kouopka, J Dobrich, Fletcher Griffin, Lee Green,J Hood, F. Germany, and P. London for any loss of pay suffered as a resultof the discrimination.All our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard tohire or tenure of employment or any term or condition of employment againstany employee because of membership in or activity on behalf of any such labororganization.JQSEPH DYso` & SoNs, INaEmployer.By ---------------------------------(Representative)(Title)Dated --------------------NoTE-Any of the above-named employees presently serving in the armedforces of the United States will be offered full reinstatement upon application inaccordance with the Selective Service Act after discharge from the armed forces.This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.SUPPLEMENTAL INTERMEDIATE REPORTThomas E. Shroyer, Esq.,for the Board.James IV. Havighurst, Esq.,of Cleveland, Ohio, for the respondent.llr. Stanley J. Kwtat,of Cleveland,Ohio, for the CIOSTATEMENT OF THE CASEA hearing was held in the above entitled cause at Cleveland, Ohio, from August28 to September 1, 1945, before the undersigned Henry J. Kent, the Trial Examinerduly designated by the Chief Trial Examiner.Thereafter on January 17, 1946,the undersigned issued his Intermediate Report, copies of which were dulyserved upon the respondent, the CIO, and the Joseph Dyson Victory Club, anunaffiliated labor organization,all of whom appeared and participated in thehearing.In his Intermediate Report, the undersigned found that the respondenthad engaged in, and was engaging in unfair labor practices affecting commerce,within the meaning of Section 8(1) and(3) of the Act,and recommended thatit cease and desist therefrom and take certain affirmative action designed toeffectuate the policies of the Act.Exceptions to the Intermediate Report, anda brief in support of the exceptions were thereafter filed by the respondent, andexceptions were also filed by the CIO.Upon request of the respondent andpursuant to notice,a hearing was held before the Board in Washington, D. C.,on July 16,1946, for the purpose of oral argumentThe respondent wasrepresented by counsel and participated in the bearingThereafter,on July 23, 1946, the Board issued and served upon the partiesthe following order reopening the record and remanding the case for furtherhearing:Oral argument having been held before the Board in the above entitledproceeding on July 16, 1946, and thereafter, the Board having duly con-sidered the matter,and deeming it necessary to receive further evidence inthe record,IT IS HEREBY ORDERED that the record in the above-entitled proceeding bereopened,and that a further hearing be held for the purpose of ascertainingwhether : JOSEPH DYSON & SONS, INC.4691During the strikes of January and February 1945, there was ineffect a valid and operative conti act, containing a no-strike clause,between the Joseph Dyson and Sons, Inc., and the Joseph Dyson VictoryClub, and2Whether such a contract accorded to the Joseph Dyson VictoryClub exclusive recognition as to the collective bargaining representativeof the employees of Joseph Dyson and Sons, Inc. ; iIT IS FURTHER ORDERED that this proceeding be referred to the RegionalDirector for the Eighth Region for the purpose of conducting the furtherhearing, and that the said Regional Director be, and he hereby is, authorizedto issue notice thereof ; andIT is FURTHER oIiDEiu:D, pursuant to Aiticle II, Section 37 (a) of NationalLabor Relations Board Rules and Regulations-Series 3, as amended, thatthe Trial Examiner in the said hearing prepare a Supplemental IntermediateReport on the evidence adduced at the aforesaid heating in the above-entitled case.Pursuant to the above order i eopening the record, and upon due notice to all ofthe parties participating at the former hearing, a reopened hearing was held inCleveland, Ohio, on August 29, 1946, before the undersigned, Henry J. Kent, theTrial Examiner duly designated by the Acting Chief Trial Examiner.The Board,the respondent and the CIO were represented at and participated in the hearing.All parties were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence on the issues presented by theBoard's order.At the close of the hearing counsel for the respondent and therepiesentative lot the CIO presented oral argument, and all patties stated thatthey did not desire to tile briefsUpon the evidence adduced, the undersigned makes the following:FINDINGS OF FACTA. The May 1, 1942, contract of the Joseph Dyson Victory Club.1.Summary of the issuesThe issues raised by the respondent at the oral argument before the Board,as outlined in the Board's order reopening the hearing, are, in sum, (1) whetherthere was in effect a valid and operative contract containing a no-strike clausebetween the respondent and the Joseph Dyson Victory Club during the Januaryand February 1945, strikes at the respondent's plant, and (2) whether the con-tract accorded to the Joseph Dyson Victory Club exclusive recognition as the col-lective bargaining representative of the respondent's employees.2.The contract negotiations ; the construction of its terms by the partiesThe contract was offered in evidence in Case No 8-C-1788 during the presenthearing and was admitted in evidence without objection. It reads as follows:This Agreement made and concluded at Cleveland,Ohio, this 1st day ofMay, 1942 byand between Jos. Dyson&Sons,Inc, hereinafter referred to as'The contract was not pleaded as a defense in the respondent's answer filed in CaseNo. 8-C-1788 to the allegations of the complaint, nor was the no-stiike clause in thecontract urged as a defense at the hearing before, the undersigned.The contract, how-ever,was offered and received in evidence at the original hearing in Case No. 8-R-1741,but the Board deemed it unnecessary to pass upon its legal effect in that proceeding. SeeBoard's Decision and Direction of Election inMatter of Joseph Dyson ef Sons, Inc.,60N, b. R. B. 867. 470DECISIONSOF NATIONALLABOR RELATIONS BOARDthe employer, and those of its employees who are represented by the Jo.Dyson Victory Club, hereinafter referred to as the employees.Witnesseth, That,Whereas the employees are associated together in the Association abovereferred to for purposes of collective bargaining, andWhereas the employer has recognized the said Association as the repre-sentative of the said employees as their collective bargaining agent.Now, therefore, in consideration of the mutual promises of the partiesherein contained, it is understood and agreed by and between them, thatARTICLE IThere shall be no strike or lockout during the term of this Agreement.Should differences arise between the Company and the Employees as tothe meaning or application of this Agreement, or on any other matter notcovered by this agreement there shall be held immediately a meeting betweenthe Committee of the Jo Dyson Victory Club and the representatives of theCompany.Any employee has fall right and pi emlege to have the Committeetake up any matter wath the Company in hes behalf.[Italics supplied.]ARTICLE II(a)The normal work week shall consist of five (5) days of eight (8)hours, totaling 40 hours per week(b)Work performed in excess of the regular daily and weekly hoursset forth above, shall be paid for at the rate of time and one half(c)Night shift workers shall receive a bonus of 5 cents per hour, or 5%of their hourly rate, whichever is the highestARTICLE III(a)Every employee on the payroll on August 1, 1942 who shall havehad continuous employment with the employer for one (1) year prior to thatdate shall be entitled to one (1) week vacation with pay or he may electnot to take the vacation, in which case he shall receive the pay in addition tohis earnings during the period which he would have taken as vacation. Theamount of vacation pay shall be determined for each employee entitled toa week's vacation by dividing his total earnings for the year previous toAugust 1st 1942 by fifty-two (52).(b)Every employee on the payroll on August 1, 1942 who shall havehad continuous employment with the employer for six (6) months prior tothat date shall be entitled to two (2) day's vacation with pay which amountis determined by dividing his total earnings for the six (6) months prior toAugust 1st by fifty-two (52).This clause will lapse after 1942 and afterthis year vacations will be governed entirely by the previous paragraph.(c)Payment for vacations shall be made on the basis of hourly ratesin effect on August 1st.(d)Payment for vacations shall be made on August 15th.ARTICLE IVThis agreement shall remain in full force and effect for one year from thefirst day of May 1942, and thereafter for like periods of one year unlessthirty (30) days prior to the expiration of this Agreement or any renewal JOSEPH DYSON & SONS, INC.471thereof,written notice of a contrary intention is served by either partyupon the other.In respect- to the issues raised which are, in" effect, interdependent, Robert H.McGrath credibly testified : he was employed by the respondent as its generalmanager on March 1, 1942; that previous to his employment, the respondent hadbeen dealing with another labor organization, not named in the record, as theexclusive representative of the employees in the plant and the employees of anaffiliate of the respondent engaged in operating a machine shop at another plantinCleveland, Ohio; that about the time he became general manager the re-spondent's employees organized the Joseph Dyson Victory Club ; that a com-mittee representing this organization came to his office and handed him a member-ship list of the Victory Club containing a large number of names and requestedrecognition as exclusive representative for the respondent's employees; that hethereupon agreed to bargain with the organization as such representative .2McGrath further credibly testified that he met with the committee on numerousoccasions during the next several weeks ; that during negotiations certain changesin wage scales were effected; that neither the respondent nor the Victory Clubavailed themselves of legal counsel in connection with the preliminary nego-tiations nor with the drafting of the contract later signed on May 1, 1942; thatthereafter the respondent continued to meet with the committee about once amonth to discuss general grievances and other matters of general concern to theemployee group ; that in 1943, the respondent and the Victory Club presented ajoint application to the Regional Office of the War Labor Board at Cleveland,Ohio, for approval of general wage increases, which resulted in the granting ofwage increases to substantially all of the hourly paid employees ; 3 that aboutthe middle of December 1944 the respondent notified the Victory Club it haddischarged Employee William Chatman, an adherent of the CIO, because of ex-cessive absenteeism, but thereafter reinstated Chatman, before his work wasactually terminated, after the Victory Club interceded on Chatman's behalf; thatduring a work stoppage'at the plant which took place later in December 1944,some of the employees stated that they wished the CIO to represent them, butthe respondent on this occasion refused to deal with the 010 and infoi med themthat it was bound by contract to deal with the Victory Club as their exclusiverepresentative; and that neither the respondent nor the Victory Club has evergiven a notice to the other, as provided in the May 1, 1942, contract, that the saidcontract was terminated.The record shows that the Victory Club had no formal slate of of&ceis, otherthan the three committeemen, until April 1 or May 1. 1945, when a president andtreasurer were elected, and that prior to the election of a treasurer no dueshad been collectedIt held no regular meetings for its members, but from timeto time meetings of the membership had been held outside of the plant to discussmatters of general interest.Employee Philip Delain, it committeeman in Decem-her 1944, and who was elected pi esident in April or May 1945, credibly testifiedthat since it was a small shop, the committeemen were able to keep the employeesinformed on all matters affecting their interests and that due to the war workactivities at the plant, the employees were working from 101/2 to 14 hours a day2The complaint does not allege that the Victory Club was formed or dominated by therespondent,nor does the evidence as a whole indicate that it was company dominated.Insofar as the record shows, no competing labor organization claimed to represent any ofthe employees following its formation until the CIO began its campaign to organize theplant in the fall of 19443 A copy of this application was offered in evidence by the respondent and admittedwithout objection. 472DECISIONSOF NATIONALLABOR RELATIONS BOARDfrom early 1942 through most of 1945, and were unwilling to spend additionaltime attending membership meetings'B. Conchuteng /imidoulsThe CIO contends that the principal issue is whether the Victory Club wasthe exclusive bargaining agent for all employees in an appropriate bargainingunit and urges that since the first paragraph in the contract states that it wasentered into "by and between Joseph Dyson & Sons, Inc, hereinafter referredto as the employer, and those of its employees who are represented by the Jos.Dyson Victory Club, hereinafter referred to is the employees," it was merely acontract covering the members of that organizationThe undersigned does not agree. It is true that this provision is somewhatambiguous, but a consideration of the contract as a whole plainly uidRatesthat it was intended to cover all hourly paid employees and dealings betweenthe respondent and the organization ov ei several years plainly inlicate thatthey so construed it and this construction was not challenged until the CIObegan to organize the plant neatly 3 years laterNeither party consulted legalcounsel in connection with the drafting the instrument which would explainthe apparent ambiguity in its various termsThe Board has stated, "recitalsof a [labor] contract should be read in the light of the entire contract and givena construction, if reasonable, which would not render the agreement invalid'Although the organization and its administration has been somewhat loose andinformal, it is plain that it was formed toi the purpose of dealing and did deal,with the employer concerning grievances, wage rates, hours and other workingconditions for all hourly paid employeesConsequently it is clear that it is alabor organization within the meaning of the Act 6Upon the basis of the foregoing facts the undersigned concludes and finds :(1) that a valid and operative contract between the respondent and the JosephDyson Victory Club, containing a no-strike clause, was in effect during Januaryand February 1945; and (2) that the said contract accorded to the JosephDyson Victory Club exclusive recognition as collective bargaining representativeof the respondent's employees in an appropriate bargaining unitAs provided in Section 203 39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party or counselfor the Board may, within fifteen (15) days from the date of service of theorder transferring the case to the Board, pursuant to Section 203 38 of saidRules and Regulations, file with the Board, Rochambeau Building, Washington25, D. C, an original and four copies of a statement in writing setting forth suchexceptions to the Supplemental Intermediate Report or to any other part ofthe record or proceeding (including rulings upon all motions or objections) ashe relies upon, together with the original and four copies of a brief in supportthereof ; and any party or counsel for the Board may,-within the same period,file an original and four copies of a brief in support of the Supplemental Inter-mediate Report. Immediately upon the filing of such statement of exceptionsand/or briefs, the party or counsel for the Board filing the same shall serve a4According to the Tally of Ballots issued by the Regional Director on March 13, 1945,inCase No 8-R-1741, there were 48 employees in the unit, which is a production andmaintenance unitThe record also shows that the meeting at which a president andtreasurer were elected was held in the plant after working hours.5SeeMatter of Ansley Radio Corporation,18 N. L R B. 1038, 1058;Matter of MctJ.Tracy, Inc,12 N. L. R B. 916, 928.6SeeMatter of The Nubone Company, Inc,62 N L R. B. 322;Matter of MidlandNational Bank of Minneapolis,68 N L. R B. 580. JOSEPH DYSON & SONS, INC.473copythereof upon each of the other parties and shall file a copy with the RegionalDirector.Proof of service on the other parties of all papers filed with theBoard shall be promptly made as required by Section 203 65. As further pro-vided in said Section 203 39, should any party desire permission to argue orallybefore the Board, request therefor must be made in writing to the Board withinten (10)days from the date of service of the order transferring the case to theBoardHENRY J. KENT,Trial Examiner.Dated October 23, 1946.